Citation Nr: 0728368	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  04-16 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1966 to June 1972 
and from October 1990 to April 1991.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from a June 
2003 rating decision of the Jackson, Mississippi, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In May 2004, the veteran provided testimony at a hearing 
before a Decision Review officer at the Jackson RO.  A 
transcript of the hearing is of record.

The veteran's appeal was previously before the Board in June 
2006, at which time the Board remanded the case for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.


REMAND

The Board has determined that the veteran should be afforded 
another VA examination to determine the current severity of 
his PTSD.  In this regard, the Board notes that the veteran's 
most recent VA examination was conducted in October 2003, 
almost four years ago.  In addition, it appears from the 
report of that examination that the veteran did not fully 
cooperate with the examination as the examiner questioned 
whether the veteran provided an accurate history.  Finally, 
the veteran's representative noted in an August 2007 
statement that the veteran's PTSD symptoms have worsened.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should attempt to 
obtain a copy of any pertinent VA medical 
records for the period beginning March 
2005.  It should also undertake 
appropriate development to obtain any 
other pertinent evidence identified but 
not provided by the veteran.  If it is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative, and request them to 
provide the outstanding evidence.

2.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
the current degree of severity of his 
service-connected PTSD.  Any indicated 
studies should be performed, and the 
claims folders, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.  The 
examination report should reflect that 
the claims folders were reviewed.  

The examiner should identify all current 
manifestations of the service-connected 
PTSD.  The examiner should also provide 
an opinion concerning the current degree 
of social and industrial impairment 
resulting from the veteran's PTSD, to 
include whether it renders the veteran 
unemployable.  In addition, the examiner 
should provide a global assessment of 
functioning score with an explanation of 
the significance of the score assigned. 

The rationale for all opinions expressed 
must also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case to the veteran and 
his representative and afford them the 
requisite opportunity for response before 
the claims folders are returned to the 
Board for further appellate 
consideration.   

By this remand, the Board intimates no opinion as to any 
final outcome warranted

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



